DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections are withdrawn in view of the amendment filed 24 November 2020.

Claim Objections
The objection to claims 7, 8, 11, and 14 is withdrawn in view of the current amendment.

Claim Rejections - 35 USC § 112

The rejection of claims 1, 7, 8, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the current amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2017/0276219 A1).
Regarding claim 1, Kubo et al., herein Kubo, discloses a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), said device comprising: a first gear (10); and a second gear (20) in meshing engagement with the first gear (10); wherein each tooth of said first gear (10; fig. 5A) includes, between a tooth top (10b) and a tooth bottom (10c), a first engage tooth surface (AS1) and a first non-engage tooth surface (NS1) on an opposite side of said first engage tooth surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), wherein each tooth of said second gear (20) includes, between a tooth top  (20b) of said second gear (20) and a tooth bottom (20c) of said second gear (20), a second engage tooth surface (AS2) and a second non-engage tooth surface (NS2) on an opposite side of said second engage tooth surface (each tooth of second gear 20 includes between tooth tip 20b and tooth bottom 20c, a second contacting tooth surface AS2 and on an opposite side, a second non-contacting tooth surface NS2; fig. 5A), wherein said first engage tooth surface (AS1) of a tooth of said first gear (10) engages to said second engage tooth surface (AS2) of a tooth of said second gear 
Regarding claim 5, Kubo discloses said first gear (10) and said second gear (20) are made of polyacetal (¶¶ [0033, 0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2017/0276219 A1) in view of Wiederrecht (US 2006/0048596 A1).
Regarding claim 4, Kubo discloses the invention as set forth above with regard to claim 1. 

Wiederrecht teaches a gear wherein a first non-engage tooth surface is cut away in a radial direction beyond a dedendum circle (a non-contacting surface of tooth 24 is cut away in a radial direction beyond a dedendum circle creating recess 28; fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kubo with the cut away portion as taught in Wiederrecht to enable elastic deformation in case of overloading (Wiederrecht, Abstract). 

Claims 1, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A) in view of Kubo et al. (US 2017/0276219 A1).
Regarding claims 1, 6, and 7, Sato discloses a drive transmission device (fig. 4) for transmitting a driving force to a rotatable member (34), said device comprising: a first gear (73); and a second gear (78) in meshing engagement with the first gear (73), wherein said rotatable member (34) is a photosensitive member having a photosensitive layer and which an electrostatic latent image is capable of being formed by image exposure (Abstract, Solution); an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10)  comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to 
Regarding claim 11, Sato discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P); and a belt (32) stretched around a driving roller (54) and at least one follower roller (56); a first gear train (90; fig. 4) configured to transmit a driving force to said driving roller (gear train 90 transmits a driving force to driving roller 54 via driving gear 96; Abstract, Solution); and a second gear train (80) branched out of said first gear train (90) and configured to transmit a driving force to said photosensitive member (gear train 80 branches from gear train 90 and transmits a driving force to photoreceptors 34 via photoreceptor gears 84; Abstract, Solution); wherein a gear pair (73, 78; fig. 4) provided at a position where said second gear train (80) branched out of said first gear train (90) comprises a drive transmission device; wherein said first gear (73) is provided before branching, and said second gear (78) is provided after the branching, and wherein said 
Regarding claim 14, Sato discloses wherein said belt (32; fig. 1) is an intermediary transfer belt configured to sequentially receive the toner image from said photosensitive member (belt 32 is an intermediate transfer belt that receives a toner image from photoreceptors 34). 
Sato is silent on the first and second gears having teeth with a surface that is a plane.
Kubo teaches a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), said device comprising: a first gear (10); and a second gear (20) in meshing engagement with the first gear (10); wherein each tooth of said first gear (10; fig. 5A) includes, between a tooth top (10b) and a tooth bottom (10c), a first engage tooth surface (AS1) and a first non-engage tooth surface (NS1) on an opposite side of said first engage tooth surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), wherein each tooth of said second gear (20) includes, between a tooth top  (20b) of said second gear (20) and a tooth bottom (20c) of said second gear (20), a second engage tooth surface (AS2) and a second non-engage tooth surface (NS2) on an opposite side of said second engage tooth surface (each tooth of second gear 20 includes between tooth tip 20b and tooth bottom 20c, a second contacting tooth surface AS2 and on an opposite side, a second non-contacting tooth surface NS2; fig. 5A), wherein said first engage tooth surface (AS1) of a tooth of said first gear (10) engages to said second engage tooth surface 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato with the gear teeth arrangement of Kubo to prevent interference between gears while maintaining strength of the gears and torque transmission (Kubo, ¶¶ [0068, 0071]).

Claims 8, 10,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A) Kubo et al. (US 2017/0276219 A1), and further in view of Adachi et al. (US 2015/0234315 A1).
Regarding claims 8, 10, and 16, Sato in view of Kubo disclose the invention as set forth above with regard to claim 1 and Sato further discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) 
Sato in view of Kubo are silent on a cleaner-less image forming apparatus.
Adachi et al., herein Adachi, teaches an image forming apparatus wherein a developing portion (3) is configured to collect the toner remaining on a photosensitive member (1) after image transfer by a transfer portion (¶ [0111]); wherein the toner remaining on said photosensitive member (1) of the image transfer is collected without a cleaning blade removing the toner in contact with said photosensitive member (residual toner on photosensitive drum 1 is collected by developing apparatus 3 without a cleaning blade; ¶ [0111]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato in view of Kubo with the cleaner-less arrangement of Adachi to provide an apparatus with a smaller footprint by eliminating a waste toner container and separate cleaning device (Adachi, ¶ [0005]). 

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852